IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30178
                          Conference Calendar



RICKY SCOTT,

                                           Plaintiff-Appellant,

versus

WACKENHUT CORP.; BETTY DUPLICHAN;
SIMON, Dr.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-1678
                       --------------------
                           June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ricky Scott, Louisiana prisoner # 130612, appeals the

dismissal of his 42 U.S.C. § 1983 civil rights complaint as

frivolous pursuant to 28 U.S.C. §§ 1915A(b)(1).    Scott argues

that prison medical personnel were deliberately indifferent to

his serious medical needs in violation of the Eighth Amendment

because they did not refer him to Earl K. Long Hospital for

evaluation of his medical condition and did not conduct frequent

blood testing.    He argues that the district court should have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30178
                                  -2-

advised him on pursuing any state-court claims he may have.      He

does not argue that the district court erred in dismissing his

claims against defendant Wackenhut Corporation, and therefore he

has abandoned that issue.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     Scott has not alleged harm sufficient to evidence deliberate

indifference to his serious medical needs.      See Estelle v.

Gamble, 429 U.S. 97, 106 (1976).      Scott's allegations amount to a

disagreement with prison officials regarding his medical

treatment; such allegations are not cognizable under 42 U.S.C.

§ 1983.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).    Scott's contention that the district court should have

advised him concerning state-law claims is unsupported in the law

and without merit.

     Because Scott's appeal is without arguable merit and is

frivolous, it is DISMISSED.     See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     The dismissal of this appeal and the district court's

dismissal of this lawsuit as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).      See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).    Scott is warned that if he

accumulates three strikes he will be barred from proceeding in

forma pauperis in any civil action or appeal brought in a United

States court unless he is under imminent danger of serious

physical injury.     See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; § 1915(g) SANCTIONS WARNING

ISSUED.